Case 2:14-cv-02827-SRC-CLW Document 51-3 Filed 08/08/19 Page 1 of 7 PagelD: 530
cI CV ~ 62 6527-~S5@c~ cup

-_

Ty Sissen _ COIR te presen"

Linmpn Becker >

__KeotT Filloruw |

Raw by ‘Pal PS

ART Eslumeove (Lawyer) oe
MARK Cibcows™

| Ie ° al Gro be Co

ce Bawoy VA A

Fyibit 2

= 649,000 © _
- _ $50,000

20,000

220 000

03, 900
; 28, oou

Asaf.
Us]! 4

£. Yok.

poe

b 2SK

5 C00,
lo
4000

 

tke Dusyer (mop)

25,0 00
Ll; O00

 

IO ,;9°0

 

_Evoie ELs Coote) —
. Glew tL Ata —

(5 Cod rt 4K 7

 

 

 

   

  

- (50990
_TeoTAL. L 168890 oe

(0, O00...

fo oy a
| K All These Can ‘Be Verified \ i: t

— Tt taco) Teo. +us¢ Doha. /. -. i oe 7 a
Dec 125608 ANA -cv- Caan SiSeaC-CLW | Document 51-3 Filed 08/08/a@s5-d7ageae of 7 Pagelij4531

FAX COVER SHEET _

Tryon N. Sisson
1279 Westwind Circle
Westlake Village, CA 91361

. Gt wr Phone: (805) 379-3151
> FAX: (805)379-4145

pave: —§ DECEMBER 14, 20!17

 

 

Ta __ SHAUA/ A- BEckKEe.
VIA FAX ©8138) BE7- 49477

NO. OF PAGES TOFOLLOW: E OVE (4)

 

notes: CE ¢ (OANS |Z NAVE Amide Fo You «
Stel, ECU ie L “

| lab &= 7 )
Obl SIOLY (55 20 1) VASE WMT EVERY PAGE At)

SEM ALT TRE BOTTI OF FACE CY) ACPRAVUS - HAs D
ALEMOWLEDEIIS THE TO TH. AUQUKIT YoU GWE ME
WICH 1S ALL DUE | LE 4 Zl »

 

 

 

 

fayeren: Aisio (2/19[Z017

IF YOU HAVE ANY TROWBLE RECEIVING THIS FAX, PLEASE CALL (805) 379-2151

 
Dec 18 ASC34Unl-cv-ORGaVSBRE-CLW

Document 51-3 Filed 08/08/1495. Pag 2,of 7 Pagell:.532

 

LOA:
o

I STATEMENT AS OF

PCEMBGER 1®, 2017

 

SHAW A-

ZBYOK A!

BECKE[2 OWES 7O

SISSOKW/ THRE FORLOLUAA! C=

PALOUALT CF MIOKIES FOR. LOAKIS

TRYOK Al-
SHAW A

OISSOK/ MADE TO
BECLKEF -«

 

LOLS

EGAN Toly , ZOU

 

SLY 15, Z0L!

# 75000

 

_ AUEUST. 5, 201

&25, 000

 

 

 

 

 

 

 

 

 

 

 

SEPT 5, 200) #45, COO
see 76, Z01s # 65, 02D
bv: (2011 A 50, COO
Nev: 30,20 #65 QO
DEC 4, ROI q 50,000 =
, fee

 

FEB.2G, 2012 H50,0©00_ \y

 

 

 
Dec 12 86 E3201 -cv-OaponSieeehe-CLW |Document 51-3 Filed 08/08/48. Page 4 of 7 Pagelb-.533

 

Fro not
B20,00CO 110,000 stwnes

 

APRIL 5 2012

 

 

 

 

 

 

 

; STRONGBOW
May D 20(2. _£ 25,0200

THE 5, 2012 425,200

AUG» 4,202 825, COO

 

 

AVE 2H, 2012.

$15, OGO _

 

TUWME 14, 2013

§ 20,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLY Le, 2012 $50,009 O TS
AveusT 23212 S,0c0

nec + (5, 2014 ff 50, 00 9
arte Q, LA 7 G5, COC

MneeH 3l, 2017 $00 O -

MAY 22, BBLS £14 OO ©

Lely %, br 4 10,000 -
EPL. [I, U7 £4, OOD Le

Ase

a

 

 

we
RAWAL LOANS $663, 09° oS aw

 
Dec 1G 46 63240p1-cv-ORgahSSkhk-CLW

Document 51-3 Filed 08/08/48. Rage - of 7 PagelD:534

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___ FeugA Goode e
QUT OE POCKET Conde EXPENSES %
Gast Deqo su TO_ CLOSE ESCROW a Sy 220
AR ORAISGAL LEE ¢ GOO
LOANS FEE fi_ 4 O00
LTHATES. 4 (29
MALU NEE JIMS E.- g BSB
KO AS SOC- FRETS € wu, S22.
—-ORTEAGE_EE WHEMTS # 61 GOO
CLDIVEY URES f SEO __
TOTAL OUT CE Poez
_ COKINO EXPEKISES + 130, G5F
TOTAL LOANS AnD OUT OF POCKET

 

CONDO 2

 

KPENSE Ss

 

74S, G59

aa”

 

 

 

 

 

 

 
Case 2:14-cv-02827-SRC-CLW Document 51-3 Filed 08/08/19 Page 6 of 7 PagelD: 535

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Tat LOAM S AKIO
GOT. OF. CE COD ExXpe 8 793,659
CONDO PWEIT EEE *~ 8 100, OOO
LOPAL HOREEWEMT
_ QL AL PEE dt (50, OOO
Dne EkbYy MUEIC
(OBS Gupranreén 2 A 100, OOO
RECWERY BY BECKER J
GLAND TO7TAC
OWED TO SISSON BYTHZ 6549
LESS COKMDO SALE a
PROGEEDS {0 Becten $44, 3 6
Af FOTAL CAS H OWED .
FE Sto_sisson) 4 6997, 313,00
Br BEC bE - AckNow LE) 6¢ 6€D), APPROVED, “AGREEDTO
(ON Tas 1,2018 x Lg one: j2/28)})

K

mee

 

—_

(A \¥sleug

SH RWH Pr. BECKER

 

 
wks 8 Gamera

John M. Groebe Company VALLEY VIEW STATE BANK 3490
PO Box 26824 OVERLAND PARK, KS 66212

Overland Park KS 66225-6824 83-135/1010

913.317-0131 A-2O1S

  

: ‘yy to the
: Bae SHAWN Beker | $ 2,€60,e0

Two thousand — Yoo Hellas OB

 

 
 

mOO 349008

ESSIEN PLE LS

 

John M. Groebe Company 3490

lorac Leas ta Shae Becker.
Lath this 2,000,00 = 26,00) 6

=strawyp RB

eg L ia/2os
